DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Status of the Claims
3.	Claims 1-8 are currently pending. Claim 5 has been withdrawn as being drawn to an unelected invention. Claims 1-4 and 6-8 are currently under examination. This office action is in response to the amendment filed on 07/15/2022 and the RCE filed on 08/02/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Concerning claim 8 the claim recites “the butene-1 polymer composition of claim 1” which does not have enough antecedent basis as claim 1 does not recite a polymer composition but only a butene-1 polymer. 
                                                                      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaya (US 2015/0239996 A1).
Concerning claim 1-4 Funaya teaches exemplary polymers of 1-butene that do not have an comonomer present (paragraphs 0792-0793) which include an example which has a Mw  of 163,000 a Mw/Mn of 2.53 and another example having a Mw of 243,000 and a Mw/Mn of 2.75 (paragraph 0793 Table 1 Example 2A and 4A) and both of which has an isotactic pentad mmmm stereochemistry of 99.3 % (paragraph 0793 Table 2 example 2A and 4A). 
It should be noted that Mz is always equal to or higher than Mw and as such the polymer of Funaya would have the claimed Mz of greater than 90,000. It should also be noted that the claims as currently drafted indicate that the comonomer content is less than 10% by mole which would include 0%. 
Funaya does not specifically teach the claimed MFR, intrinsic viscosity or crystallinity or tensile stress at break of the polymer, or the claimed global melting enthalpy or glass transition temperature of the polymer. However the MFR and intrinsic viscosity and tensile stress at break would result from the particular monomers used and very particularly the molecular weight of the polymer. The crystallinity of the polymer would result from the monomers used and the particular stereochemistry of the polymer. 
Applicants specification teaches that the polymer structure preferably has an Isotactic pentad (mmmm) of preferably higher than 95 % and as is noted above Funaya teaches exemplary polymers having this value at 99.3 %.  
As such the polymers of Funaya have the claimed molecular weight properties of the claimed monomer, the Mw, Mz and Mw/Mn values and further teaches the indicated isotactic pentad sterochemistry values. As such the exemplary polymers of Funaya would have polymers having the same polymer chain monomer composition, same molecular weight (length) and same sterochemistry structure as is indicated by the claimed polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
As such since Funaya teaches the claimed molecular weight, monomer composition and the indicated sterochemistry from applicants specification, the exemplary polymer of Funaya would be the same as the claimed polymer and have the claimed properties. 
Concerning claim 8 Funaya does not specifically teach that the polymer composition is a hot melt adhesive composition. 
However Funaya as is indicated above teaches that the polymer of Funaya is the same as the claimed polymer.  
The indication of “hot-melt adhesive composition” is given its broadest reasonable interpretation of a composition which is capable of acting as a hot melt adhesive. 
As such the polymer of Funaya would be capable of acting as a hot melt adhesive and as such the polymer composition of Funaya would be a hot-melt adhesive composition and so would teach the claimed limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Funaya (US 2015/02639996 A1).
Concerning claims 6-7 Funaya teaches the polymer of claim 1 as is indicated above and further teaches that the 1-butene polymers of have high heat resistance and rigidity/ yield stress balance and so would be suited as materials for products such as films (paragraph 0613). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the exemplary polymer of Funaya in a manufactured product such as a film because Funaya teaches that the 1-butene polymers are useful in such applications. 
Response to Arguments
7.	Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejections over Funaya that Funaya does not teach or suggest a butene-1 polymer having all of the claimed limitations including a tensile stress at break, measured according to IS 527, from 10 to 35 MPa. 
	Funaya discloses 1-butene polymers having a tensile stress at break that is well beyond the claimed range as is seen in Table 3-2 of Funaya. Every limitation does not appear identically or inherently in Funaya and as such it can not be anticipated. 
This argument is not found to be persuasive as the indicates of the tensile stress at break indicated in Funaya are for different polymers than the polymers which are used to reject the claimed limitaions. The rejection above uses examples 2A and 4a as exemplary polymers of 1-butene that do not have an comonomer present (paragraphs 0792-0793) which include an example which has a Mw  of 163,000 a Mw/Mn of 2.53 and another example having a Mw of 243,000 and a Mw/Mn of 2.75 (paragraph 0793 Table 1 Example 2A and 4A) and both of which has an isotactic pentad mmmm stereochemistry of 99.3 % (paragraph 0793 Table 2 example 2A and 4A).  
Funuya does not provide any indication of a desired tensile stress at break.  The only examples of Funaya which mention tensile stress at break of those indicated in Table 3-2 as stated by applicant. Although these examples have tensile stress at break which is higher than the clamed value, these examples do not state what the Mw, Mw/Mn or Mz value of the polymer is and are made using different catalysts and amounts of catalysts and different reaction conditions of polymerization such as polymerization temperature and time that the exemplary polymers which are used to reject the claims (Paragraph 0793 Table 1 and paragraph 0803 Table 3-1). It should be noted that the effect of the conditions of the polymers is dependent on the particular conditions which are used to make the polymer as can be seen in table 1 of Funuya (paragraph 0793) as polymers having the same catalyst but different amounts and the same polymerization temperature and time can have significantly different molecular weights  and molecular weight distributions. As such the indication of Funuya that there are different polymers made from different catalysts under different conditions that have a tensile strength that is not within the claimed range, is not considered to be sufficient to indicate that the exemplary polymers of Funuya will not have the claimed tensile stress at break.   Moreover the exemplary polymers of Funuya have the claimed molecular weight properties of the claimed monomer, the Mw, Mz and Mw/Mn values and further teaches the indicated isotactic pentad sterochemistry values. As such the polymer of Funaya would have a polymer having the same polymer chain monomer composition, same molecular weight (length) and same sterochemistry structure as is indicated by the claimed polymer. The tensile stress at break would be expected to result form these molecular structure properties. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
As such the rejection is maintained. 
Conclusion
8.	Claims 1-4 and 6-8 are rejected. No claims are currently allowable. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763